DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of U.S. Patent No.10,601,332. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the US patent discloses a DC-DC converter comprising: an input node operable to receive an input voltage; a transformer that includes a first primary side terminal and a second primary side terminal; a first low-side switch coupled between the first primary side terminal and a primary side ground; a second low-side switch coupled between the second primary side terminal and the primary side ground; a first high-side transistor coupled between the first primary side terminal and the input node, wherein the first high-side transistor includes a gate coupled to the second primary side terminal; and a second high-side transistor coupled between the second primary side terminal and the input node, wherein the second high-side transistor includes a gate coupled to the first primary side terminal (see claim 8).
Regarding claim 2, the US patent discloses the first high-side transistor is a first p-channel transistor and includes a source coupled to the input node and a drain coupled to the first primary side terminal; and the second high-side transistor is a second p-channel transistor and includes a source coupled to the input node and a drain coupled to the second primary side terminal (see claim 11).
Regarding claim 3, the US patent discloses the first low-side switch includes a first n-channel transistor and includes a source coupled to the primary side ground and a drain (see claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 6,108,219), in view of Fujisawa (US 6,324,084).
Regarding claim 1, French discloses (see figures 1-15) a DC-DC converter (figure 14, part 700) comprising: an input node operable to receive an input voltage (figure 14, part IN+ node); a transformer (figure 14, part transformer generated by TB’ and TG/TF) that includes a first primary side terminal (figure 14, part primary side terminal between Q4’ and Q5’) and a second primary side terminal (figure 14, part primary side terminal between Q1’ and Q2’); a first low-side switch (figure 14, part Q5’) coupled between the first primary side terminal (figure 14, part primary side terminal between Q4’ and Q5’) and a primary side ground (figure 14, part primary side ground at IN-); a second low-side switch (figure 14, part Q2’) coupled between the second primary side terminal (figure 14, part primary side terminal between Q1’ and Q2’) and the primary side ground (figure 14, part primary side ground at IN-); a first high-side transistor (figure 14, part Q4’) coupled between the first primary side terminal (figure 14, part primary side terminal between Q4’ and Q5’) and the input (figure 14, part IN+ node), wherein the first high-side transistor includes a gate (figure 14, part Q4’; gate); and a second high-side transistor (figure 14, part Q1’) coupled between the second primary side terminal (figure 14, part primary side terminal between Q1’ and Q2’) and the input node (figure 14, part IN+ node), wherein the second high-side transistor (figure 14, part Q1’) includes a gate (figure 14, part Q1’; gate).
French does not expressly disclose the first high-side transistor includes a gate coupled to the second primary side terminal; and the second high-side transistor includes a gate coupled to the first primary side terminal.
Fujisawa teaches (see figures 1-29) a first high-side transistor (figure 25, part P1) coupled between the first terminal (figure 25, part AG1) and the node (figure 25, part P1/P2 upper node), wherein the first high-side transistor includes a gate (figure 25, part P1; gate) coupled to the second terminal (figure 25, part AG2 terminal); and a second high-side transistor (figure 25, part P2) coupled between the second terminal (figure 25, part AG2 terminal) and the node (figure 25, part P1/P2 upper node), wherein the second high-side transistor includes a gate (figure 25, part P2; gate) coupled to the first terminal (figure 25, part AG1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the upper side of French, with the upper side self-driving array features as taught by Fujisawa (similar array as the lower side self-driving array of French [figure 14, part self-driving array that control Q5’ and Q2’]) and obtain a first high-side transistor coupled between the first primary side terminal and the input node, wherein the first high-side transistor includes a gate coupled to the second primary side terminal; and a second high-side transistor coupled between the second primary side terminal and the input node, wherein the second high-side transistor (column 37; lines 52-56). Additional, the Application presented different implementation options for the self-driving array (for upper [figure 1, parts P1/P2] or lower transistors [figure 7, parts LS1/LS2] in the bridge).
Regarding claim 2, French and Fujisawa teach everything claimed as applied above (see claim 1). Further, French discloses (see figures 1-15) the first high-side transistor (figure 14, part Q4’) is a first p-channel transistor (columns 4 and 5; lines 66-67 and 1-3; it should be understood that any type of switching element such as p-channel MOSFETs, JFETs, BJTs or IGBTs (either p-channel or n-channel) may be used) and includes a source (figure 14, part Q4’; upper source) coupled to the input node (figure 14, part IN+ node) and a drain (figure 14, part Q4’; lower drain)  coupled to the first primary side terminal (figure 14, part primary side terminal between Q4’ and Q5’); and the second high-side transistor (figure 14, part Q1’) is a second p-channel transistor (columns 4 and 5; lines 66-67 and 1-3; it should be understood that any type of switching element such as p-channel MOSFETs, JFETs, BJTs or IGBTs (either p-channel or n-channel) may be used) and includes a source (figure 14, part Q1’; upper source) coupled to the input node (figure 14, part IN+ node) and a drain (figure 14, part Q1’; lower drain) coupled to the second primary side terminal (figure 14, part primary side terminal between Q1’ and Q2’).
Regarding claim 3, French and Fujisawa teach everything claimed as applied above (see claim 2). Further, French discloses (see figures 1-15) the first low-side switch (figure 14, part Q5’) includes a first transistor (figure 14, part Q5’) (columns  and includes a terminal (figure 14, part Q5’; lower terminal) coupled to the primary side ground (figure 14, part primary side ground at IN-) and a terminal (figure 14, part Q5’; upper terminal) coupled to the first primary side terminal (figure 14, part primary side terminal between Q4’ and Q5’); and the second low-side switch (figure 14, part Q2’) includes a second transistor (figure 14, part Q2’) (columns 4 and 5; lines 66-67 and 1-3; it should be understood that any type of switching element such as p-channel MOSFETs, JFETs, BJTs or IGBTs (either p-channel or n-channel) may be used) and includes a terminal (figure 14, part Q2’; lower terminal) coupled to the primary side ground (figure 14, part primary side ground at IN-) and a terminal (figure 14, part Q2’; upper terminal) coupled to the second primary side terminal (figure 14, part primary side terminal between Q1’ and Q2’). French does not expressly disclose the first low-side switch includes a first n-channel transistor and includes a source coupled to the primary side ground and a drain coupled to the first primary side terminal; and the second low-side switch includes a second n-channel transistor and includes a source coupled to the primary side ground and a drain coupled to the second primary side terminal.
Fujisawa teaches (see figures 1-29) the first low-side switch (figure 25, part N3) includes a first n-channel transistor (figure 25, part N3) and includes a source (figure 25, part N3; source terminal) coupled to the ground (figure 25, part ground) and a drain (figure 25, part N3; drain terminal) coupled to the first terminal (figure 25, part AG1); and the second low-side switch (figure 25, part N4) includes a second n-channel transistor (figure 25, part N4) and includes a source  coupled to the ground (figure 25, part ground) and a drain (figure 25, part N4; drain) coupled to the second terminal (figure 25, part AG2 terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the transistors of French, transistor features as taught by Fujisawa and obtain the first low-side switch includes a first n-channel transistor and includes a source coupled to the primary side ground and a drain coupled to the first primary side terminal; and the second low-side switch includes a second n-channel transistor and includes a source coupled to the primary side ground and a drain coupled to the second primary side terminal, because it provides efficient power conversion based on the design logic. 
Regarding claim 5, French and Fujisawa teach everything claimed as applied above (see claim 1). Further, French discloses (see figures 1-15) the transformer (figure 14, part transformer generated by TB’ and TG/TF) further includes a first secondary side terminal (figure 14, part upper terminal of TG) and a second secondary side terminal (figure 14, part lower terminal of TG); and the DC-DC converter (figure 14, part 700) further comprises: an output node (figure 14, part OUT+ node); a third switch (figure 14, part D1) coupled between the first secondary side terminal (figure 14, part upper terminal of TG) and the output node (figure 14, part OUT+ node). However, French does not expressly disclose a third low-side switch coupled between the first secondary side terminal and a secondary side ground; a fourth low-side switch coupled between the second secondary side terminal and the secondary side ground; a third high-side transistor coupled between the first secondary side terminal and the output node, wherein the third high-side transistor includes a gate coupled to the second secondary side terminal; and a fourth high-side transistor coupled between the second 
Fujisawa teaches (see figures 1-29) a third low-side switch (figure 25, part N3) coupled between the first terminal (figure 25, part AG1) and a ground (figure 25, part ground connected to lower terminal of N3 and N4); a fourth low-side switch (figure 25, part N4) coupled between the second terminal (figure 25, part AG2 terminal) and the ground (figure 25, part ground connected to lower terminal of N3 and N4); a third high-side transistor (figure 25, part P1) coupled between the first terminal (figure 25, part AG1) and the output node (figure 25, part P1/P2 upper node), wherein the third high-side transistor (figure 25, part P1) includes a gate (figure 25, part P1; gate) coupled to the second terminal (figure 25, part AG2 terminal); and a fourth high-side transistor (figure 25, part P2) coupled between the second terminal (figure 25, part AG2 terminal) and the output node (figure 25, part P1/P2 upper node), wherein the fourth high-side transistor includes a gate (figure 25, part P2; gate) coupled to the first terminal (figure 25, part AG1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the rectifier stage of French with the full-bridge rectifier stage as taught by Fujisawa and obtain the transformer further includes a first secondary side terminal and a second secondary side terminal; and the DC-DC converter further comprises: an output node; a third low-side switch coupled between the first secondary side terminal and a secondary side ground; a fourth low-side switch coupled between the second secondary side terminal and the secondary side ground; a third high-side transistor coupled between the first secondary side terminal and the output node, wherein the third high-side transistor includes a gate coupled to the second secondary side terminal; and a fourth high-(column 37; lines 52-56). 
Regarding claim 7, French and Fujisawa teach everything claimed as applied above (see claim 5). However, French does not disclose the third high-side transistor is a first p-channel transistor and includes a source coupled to the output node and a drain coupled to the first secondary side terminal; and the fourth high-side transistor is a second p-channel transistor and includes a source coupled to the output node and a drain coupled to the second secondary side terminal.
Fujisawa teaches (see figures 1-29) the third high-side transistor is a first p-channel transistor (figure 25, part P1) and includes a source (figure 25, part P1; source) coupled to the output node (figure 25, part P1/P2 upper node) and a drain (figure 25, part P1; drain) coupled to the first terminal (figure 25, part AG1); and the fourth high-side transistor is a second p-channel transistor (figure 25, part P2) and includes a source (figure 25, part P2; source) coupled to the output node (figure 25, part P1/P2 upper node) and a drain (figure 25, part P2; drain) coupled to the second terminal (figure 25, part AG2 terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the rectifier stage of French with the full-bridge rectifier stage as taught by Fujisawa and obtain the third high-side transistor is a first p-channel transistor and includes a source coupled to the output node and a drain coupled to the first secondary side terminal; and the fourth high-side transistor is a second p-channel transistor and includes a source coupled to the output node and a drain coupled to the second secondary side (column 37; lines 52-56). 
Regarding claim 8, French and Fujisawa teach everything claimed as applied above (see claim 7). However, French does not disclose the third low-side switch includes a first n-channel transistor and includes a source coupled to the secondary side ground and a drain coupled to the first secondary side terminal; and the fourth low-side switch includes a second n-channel transistor and includes a source coupled to the secondary side ground and a drain coupled to the second secondary side terminal.
Fujisawa teaches (see figures 1-29) the third low-side switch (figure 25, part N3) includes a first n-channel transistor (figure 25, part N3) and includes a source (figure 25, part N3; source terminal) coupled to the ground (figure 25, part ground) and a drain (figure 25, part N3; drain terminal) coupled to the first terminal (figure 25, part AG1); and the fourth low-side switch (figure 25, part N4) includes a second n-channel transistor (figure 25, part N4) and includes a source (figure 25, part N4; source) coupled to the ground (figure 25, part ground) and a drain (figure 25, part N4; drain) coupled to the second terminal (figure 25, part AG2 terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the rectifier stage of French with the full-bridge rectifier stage as taught by Fujisawa and obtain the third low-side switch includes a first n-channel transistor and includes a source coupled to the secondary side ground and a drain coupled to the first secondary side terminal; and the fourth low-side switch includes a second n-channel transistor and includes a source coupled to the secondary side ground and a drain coupled to the second secondary side terminal, because it provides more efficient rectifier stage (column 37; lines 52-56). 
Regarding claim 9, French and Fujisawa teach everything claimed as applied above (see claim 1). Further, French discloses (see figures 1-15) while the first low-side switch is closed (figure 14, part Q5’; closed), the second high-side transistor is closed (figure 14, part Q1’; closed), and the second low-side switch (figure 14, part Q2’; open) and the first high-side transistor are open (figure 14, part Q4’; open); and while the second low-side switch is closed (figure 14, part Q2’; closed), the first high-side transistor is closed (figure 14, part Q4’; closed), and the first low-side switch (figure 14, part Q5’; open) and the second high-side transistor are open (figure 14, part Q1’; open)(columns 16 and 17; lines 24-67 and 1-2; as is conventionally known, diagonal pairs of transistors (i.e. transistors Q.sub.4' and Q.sub.2' and transistors Q.sub.1' and Q.sub.5') will alternately conduct, thus achieving current reversal in the transformer primary winding TB').
Regarding claim 10, French and Fujisawa teach everything claimed as applied above (see claim 1). However, French does not expressly disclose a capacitor coupled between the input node and the primary side ground.
Fujisawa teaches (see figures 1-29) a capacitor (figure 25, part 140) coupled between the node (figure 25, part P1/P2 upper node) and the ground (figure 25, part ground connected to lower terminal of 140).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of French with capacitor features as taught by Fujisawa, because it reduces the signal noise to obtain more accurate and efficient power conversion. 
(see figures 1-15) a voltage converter (figure 14, part 700) comprising: an input node operable to receive an input voltage (figure 14, part IN+ node); an output node (figure 14, part OUT+ node) for providing an output voltage (figure 14, part output voltage from OUT+ node) based on the input voltage (figure 14, part input voltage at IN+ node); a transformer (figure 14, part transformer generated by TB’ and TG/TF) that includes a primary coil (figure 14, part TB’) coupled between a first node (figure 14, part node between Q4’ and Q5’) and a second node (figure 14, part node between Q1’ and Q2’) and a secondary coil (figure 14, part TG) coupled between a third node (figure 14, part upper node of TG) and a fourth node (figure 14, part lower node of TG); a first low-side switch (figure 14, part Q5’) coupled between the first node (figure 14, part node between Q4’ and Q5’) and a primary side ground (figure 14, part primary side ground at IN-); a second low-side switch (figure 14, part Q2’) coupled between the second node (figure 14, part node between Q1’ and Q2’) and the primary side ground (figure 14, part primary side ground at IN-); a first high-side transistor (figure 14, part Q4’) coupled between the first node (figure 14, part node between Q4’ and Q5’) and the input node (figure 14, part IN+ node), wherein the first high-side transistor includes a gate (figure 14, part Q4’; gate); and a second high-side transistor (figure 14, part Q1’) coupled between the second node (figure 14, part node between Q1’ and Q2’) and the input node (figure 14, part IN+ node), wherein the second high-side transistor (figure 14, part Q1’) includes a gate (figure 14, part Q1’; gate).
French does not expressly disclose the first high-side transistor includes a gate coupled to the second node; and the second high-side transistor includes a gate coupled to the first node; and a capacitor coupled between the input node and the primary side ground.
(see figures 1-29) a first high-side transistor (figure 25, part P1) coupled between the first node (figure 25, part AG1) and the node (figure 25, part P1/P2 upper node), wherein the first high-side transistor includes a gate (figure 25, part P1; gate) coupled to the second node (figure 25, part AG2 terminal); and a second high-side transistor (figure 25, part P2) coupled between the second node (figure 25, part AG2 terminal) and the node (figure 25, part P1/P2 upper node), wherein the second high-side transistor includes a gate (figure 25, part P2; gate) coupled to the first node (figure 25, part AG1); and a capacitor (figure 25, part 140) coupled between the node (figure 25, part P1/P2 upper node) and the ground (figure 25, part ground connected to lower terminal of 140).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter and upper side of French, with the upper side self-driving array and capacitor features as taught by Fujisawa (similar array as the lower side self-driving array of French [figure 14, part self-driving array that control Q5’ and Q2’]) and obtain a first high-side transistor coupled between the first node and the input node, wherein the first high-side transistor includes a gate coupled to the second node; a second high-side transistor coupled between the second node and the input node, wherein the second high-side transistor includes a gate coupled to the first node; and a capacitor coupled between the input node and the primary side ground, because it provides efficient self-driving for upper side transistors to obtain more simple and energy saving control for upper side transistor in the bridge (column 37; lines 52-56), and the capacitor features reduces the signal noise to obtain more accurate and efficient power conversion. Additional, the Application presented different implementation options of the self-(for upper [figure 1, parts P1/P2] or lower transistors [figure 7, parts LS1/LS2] in the bridge). 
Regarding claim 12, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 8 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, French and Fujisawa teach everything claimed as applied above (see claim 11). Further, French discloses (see figures 1-15) the first low-side switch (figure 14, part Q5’) includes a first n-channel transistor (figure 14, part Q5’) (columns 4 and 5; lines 66-67 and 1-3; while transistors Q4 and Q5 are preferably implemented as n-channel MOSFETs, it should be understood that any type of switching element such as p-channel MOSFETs, JFETs, BJTs or IGBTs (either p-channel or n-channel) may be used) and includes a source (figure 14, part Q5’; source terminal) coupled to the primary side ground (figure 14, part primary side ground at IN-) and a drain (figure 14, part Q5’; drain terminal) coupled to the first node (figure 14, part node between Q4’ and Q5’); and the second low-side switch (figure 14, part Q2’) includes a second n-channel transistor (figure 14, part Q2’) (columns 4 and 5; lines 66-67 and 1-3; while transistors Q4 and Q5 are preferably implemented as n-channel MOSFETs, it should be understood that any type of switching element such as p-channel MOSFETs, JFETs, BJTs or IGBTs (either p-n-channel) may be used)and includes a source (figure 14, part Q2’; source terminal) coupled to the primary side ground (figure 14, part primary side ground at IN-) and a drain (figure 14, part Q2’; drain terminal) coupled to the second node (figure 14, part node between Q1’ and Q2’). 
Regarding claim 20, claim 9 has the same limitations, based on this is rejected for the same reasons.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 6,108,219), in view of Fujisawa (US 6,324,084), and further in view of Cho et al. (US 6,567,285), hereinafter Cho. 
Regarding claim 4, French and Fujisawa teach everything claimed as applied above (see claim 1). However, French  does not expressly discloses a switch controller coupled to the first low-side switch and the second low-side switch, wherein the switch controller is operable to: close the first low-side switch when a first voltage between the first primary side terminal and the primary side ground is about zero volts; open the first low-side switch to increase the first voltage to be about the input voltage and to discharge a second voltage between the second primary side terminal and the primary side ground to be about zero volts; close the second low-side switch when the second voltage is about zero volts; and open the second low-side switch to increase the second voltage to be about the input voltage and to discharge the first voltage to be about zero volts.
Cho teaches (see figures 1-24) a switch controller (figure 1, part 85) coupled to the first low-side switch (figure 1, part 12) and the second low-side switch (figure 1, part 14), wherein the switch controller (figure 1, part 85) is operable to: close the first low-side switch (figure 4, part U2; close at t4) when a first voltage (figure 4, part V2 = VDS2; close at t4) between the first primary side (figure 1, part 91 terminal) and the primary side ground (figure 1, part ground at 94) is about zero volts (figure 4, part V2 = VDS2 = 0; close at t4); open the first low-side switch (figure 4, part U2 [open]; same operation when U4 open at t5 but in opposite switching time) to increase the first voltage to be about the input voltage (figure 4, part V2 = VDS2 = Vin; same operation when V4 = VDS4 = Vin at t5 but in opposite switching time) and to discharge a second voltage (figure 4, part V4 = VDS4) between the second primary side terminal (figure 1, part 92 terminal) and the primary side ground (figure 1, part ground at 94) to be about zero volts (figure 4, part V4 = VDS4 = 0; same operation when V2 = VDS2 =0; at t5 but in opposite switching time); close (figure 4, part U4; close before t1)  the second low-side switch (figure 1, part 14) when the second voltage is about zero volts (figure 4, part V4 = VDS4 = 0; close before t1); and open the second low-side switch (figure 4, part U4; open at t5) to increase the second voltage to be about the input voltage (figure 4, part V4 = VDS4 = Vin; at t5) and to discharge the first voltage to be about zero volts (figure 4, part V2 = VDS2 =0; at t5)(column 10; lines 21-23; by using the resonance characteristic of this resonance circuit, the first, second, third and fourth switching elements 11, 12, 13, 14 can be operated with the ZVS [zero voltage switching]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of French with the controller features as taught by Cho, because it reduces switching losses (column 1; lines 59-67).
Regarding claim 19, claim 4 has the same limitations, based on this is rejected for the same reasons.
Claims 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 6,108,219), in view of Fujisawa (US 6,324,084), and further in view of Agamy et al. (WO 2017/123241), hereinafter Agamy.
Regarding claim 6, French and Fujisawa teach everything claimed as applied above (see claim 5). However, French does not disclose a switch controller coupled to the third low-side switch and to the fourth low-side switch, wherein the switch controller is operable to: open the third low-side switch when a third voltage between the first secondary side terminal and the secondary side ground is about zero volts and a current through the first secondary side terminal is about zero; and open the fourth low-side switch when a fourth voltage between the second secondary side terminal and the secondary side ground is about zero volts and the current through the first secondary side terminal is about zero.
Agamy teaches (see figures 1-9) a switch controller (figures 2 and 8, part 704) coupled to the third low-side switch (figure 2, part S6) and to the fourth low-side switch (figure 2, part S8), wherein the switch controller (figures 2 and 8, part 704) is operable to: open the third low-side switch (figure 5, part S6; open at 516) when a third voltage (figure 2, part voltage through S6) between the first secondary side terminal (figure 2, part terminal between S5 and S6) and the secondary side ground (figure 2, part secondary ground at –V2) is about zero volts (figure 4, parts 408-412; V in ZVS [zero voltage switching]) and a current through the first secondary side terminal (figure 2, part current in terminal between S5 and S6) is about zero (figure 4, parts 408-412; I in ZCS [zero current switching]); and open the fourth low-side switch (figure 5, part S8; open at 510) when a fourth voltage (figure 2, part voltage through S8) between the second secondary side terminal (figure 2, part terminal between S7 and S8) and the secondary side ground (figure 2, part secondary ground at –V2) is about zero (figure 4, parts 408-412; V in ZVS [zero voltage switching]) and the current through the first secondary side terminal (figure 2, part current in terminal between S7 and S8) is about zero (figure 4, parts 408-412; I in ZCS [zero current switching]) (paragraphs [0032]-[0037]; soft switching; ZVS and ZCS).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of French and Fujisawa with the rectifier and control as taught by Agamy, because it provides more efficient rectifier stage with a controller that reduces switching losses.
Regarding claim 15, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, French, Fujisawa and Agamy teach everything claimed as applied above (see claim 15). However, French does not discloses the switch controller is configured to alternatingly close and open the third and fourth low-side transistors with a same frequency as the first and second low-side transistors.
Agamy teaches (see figures 1-9) the switch controller (figures 2 and 8, part 704) is configured to alternatingly close and open the third and fourth low-side transistors (figures 2 and 8, parts S6 and S8) with a same frequency (figure 5, parts S6/S8 and S4/S2; frequency) as the first and second low-side transistors (figures 2 and 8, parts S4 and S2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of French and Fujisawa with the converter and control as taught by Agamy, because it provides more efficient control to obtain more efficient power conversion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839